Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Documents Examined
The abstract, specification, drawings and claims of April 6, 2021 are being examined.

Drawings
The drawings were received on August 28, 2021.  These drawings are unacceptable because they are not properly identified in the top margin as "Replacement Sheet", "New Sheet", or "Annotated Sheet" as required by 37 CFR 1.121(d), which states "Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper". Figure 7 was moved from sheet 5 to sheet 6; therefore, sheets 5 through 11 should be labeled as "New Sheet".

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "conveyor adjustment member associated with the frame, and, structurally configured to direct at least one of the first conveyor and the second conveyor in a first transverse direction and in a second transverse direction opposite to the first transverse direction" in claim 1. The limitation uses a generic placeholder, "member", which is coupled with functional language, "configured to direct at least one of the first conveyor and the second conveyor in a first transverse direction and in a second transverse direction opposite to the first transverse direction". Further, the limitation is not modified by language that is considered to convey structure for performing the function. The specification discloses the adjustment member as being encompassed by first and second lead screws, a chain drive, and rotating adjustment handle.
Also, the limitation "position adjusting assembly, structurally configured to engage a part on a conveyor" in claims 6, 19 and 20 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The limitation uses a generic placeholder "assembly", which is coupled with functional language "configured to engage", and is not modified by language considered to convey structure for performing the function. The specification discloses the position adjusting assembly as encompassing a first and second beam assembly, downwardly projecting fingers, or a pin assembly.
The limitation "biasing member" in claim 18 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The limitation uses a generic placeholder "member", which is coupled with functional language "biasing", and is not modified by language considered to convey structure for performing the function. The specification fails to disclose structure encompassed by the limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 8, the claim lacks antecedent basis for "the position adjusting assembly". The claim should be amended to be dependent upon claim 6 in order to provide antecedent basis for the limitation.
Claims 9-13 are rejected as being dependent upon a rejected base claim.
Regarding Claim(s) 18, Claim limitation “biasing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification uses the term "biasing member", but does not disclose the structure encompassed by the "biasing member". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger et al. (US Pub 2013020777 A1) in view of Nalbach (USPN 3722663).
Regarding Claim(s) 1, Mauger et al. teaches a conveyor assembly (100) for conveying a part therealong, the conveyor assembly comprising: a frame (150); a first conveyor (112) attached to the frame, the first conveyor including a plurality of conveyor links [Para 22, "Intralox 900 series, modular plastic belting"] coupled together; a second conveyor (114) attached to the frame, the second conveyor including a plurality of conveyor links [Para 22, "Intralox 900 series, modular plastic belting"] coupled together; and a transverse conveyor adjustment member (adjustors 130, 132, belt 210, and crank [Para. 32]) associated with the frame, and, structurally configured to direct at least one of the first conveyor and the second conveyor in a first transverse direction and in a second transverse direction opposite to the first transverse direction, wherein the first transverse direction positions the first conveyor and the second conveyor closer to each other and wherein the second transverse direction positions the first conveyor and the second conveyor further apart from each other [Para. 23]. Mauger et al. fails to teach a pin extending from a plurality of the plurality of conveyor links. Nalbach (USPN 3722663) teaches pins (44, 46) extending from conveyor links (48,50, 52), the pins providing a pushing force on containers (30). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide pins extending from the links to provide a pushing force on the parts being conveyed.
Regarding Claim(s) 2, Mauger et al. teaches a first and second conveyor drive [Para. 33, "a motor may be provided to drive each conveyor belt"].
Regarding Claim(s) 3, Mauger et al. teaches a pair of lead screws [Para. 23, "adjustors 130, 132 may take the form of a trapezoidal lead screw"] associated with one of the first and second conveyors, wherein rotation of the pair of lead screws in a first direction directs the first conveyor closer to the second conveyor, and rotation of the pair of lead screws in a second direction directs the first conveyor further away from the second conveyor.
Regarding Claim(s) 4, Mauger et al. teaches the first conveyor and the second conveyor are parallel to each other [Para. 30, "parallel fashion"].
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger et al. in view of Nalbach as applied to claim 1 above, and further in view of Vertigets et al. (USPN 6926134).
Regarding Claim(s) 5, Mauger et al. teaches the limitations described above, yet fails to teach the pin is positionable in a plurality of positions on at least one of the plurality of conveyor links. Vertigets et al. (USPN 6926134) teaches a conveyor link having an attachment (32). The conveyor link has a plurality of holes (38, Figure 6A, 6B) for attaching the attachment in different positions. Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to make the pin positionable in a plurality of positions to provide the pin at a desired location to provide force on a part at a desired location.
Claims 6-9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger et al. in view of Nalbach as applied to claim 1 above, and further in view of Pahlow et al. (US Pub 20060070859 A1).

Regarding Claim(s) 6, Mauger et al. teaches the limitations described above, yet fails to teach a position adjusting assembly, structurally configured to engage a part on the conveyor so as to facilitate movement of the part relative to the conveyor. Pahlow et al. (US Pub 20060070859 A1) teaches a position adjusting assembly (elevator assembly 116) to alter the spacing between products [Para 59.], which would be engaging a product on a conveyor (20) so as to facilitate movement of the product relative to the conveyor. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a position adjusting assembly to adjust the spacing between parts.
Regarding Claim(s) 7, Mauger et al. teaches the limitations described above, yet fails to teach the position adjusting assembly is structurally configured to facilitate movement of the part relative to the pin of at least one of the first conveyor and the second conveyor. Nalbach teaches the pin (as described above). Pahlow et al. teaches the position adjusting assembly (as described above). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art that the position adjusting assembly would facilitate movement of the part relative to the pin in order to adjust the spacing between parts. Since the pin moves with the conveyor, the position adjusting assembly would move the part relative to the pin as well as the conveyor.
Regarding Claim(s) 8, Mauger et al. teaches the limitations described above, yet fails to teach the position adjusting assembly comprises a first beam assembly associated with the first conveyor and a second beam assembly associated with the second conveyor, the first and second beam assemblies each including a beam movable relative to a respective one of the first and second conveyor. Pahlow et al. teaches a first beam assembly (shuttle 122) and a second beam assembly (shuttle 126), the first and second beam assemblies each including a beam movable relative to a respective one of the first and second conveyor (the beam is considered to be the shuttles).
Regarding Claim(s) 9, Mauger et al. teaches the limitations described above, yet fails to teach the first beam assembly further comprises: a first beam positioned to a first side of the first conveyor, the first beam having a part contact edge; a first beam actuator coupled to the beam, the first beam actuator structurally configured to move the first beam relative to an upper surface of the first conveyor between a first position and a second position; wherein, in a first position, the part contact edge is positioned below the upper surface of the first conveyor, and wherein, in a second position, the part contact edge extends above the upper surface of the first conveyor. Pahlow et al. teaches a first beam (122) positioned to a first side of the first conveyor, the first beam having a part contact edge (upper surface of shuttle 122); a first beam actuator (134) coupled to the beam, the first beam actuator structurally configured to move the first beam relative to an upper surface of the first conveyor between a first position and a second position; wherein, in a first position, the part contact edge is positioned below the upper surface of the first conveyor, and wherein, in a second position, the part contact edge extends above the upper surface of the first conveyor (see first and second positions illustrated in Figure 5). See also Paragraph 62. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a first beam positioned to a first side of the first conveyor, the first beam having a part contact edge; a first beam actuator coupled to the beam, the first beam actuator structurally configured to move the first beam relative to an upper surface of the first conveyor between a first position and a second position; wherein, in a first position, the part contact edge is positioned below the upper surface of the first conveyor, and wherein, in a second position, the part contact edge extends above the upper surface of the first conveyor in order to adjust the spacing of parts.
Regarding Claim(s) 12, Mauger et al. teaches the limitations described above, yet fails to teach the first beam assembly and the second beam assembly are substantially identical in configuration, which is shown by Pahlow et al. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide beam assemblies which are substantially identical in configuration to allow similar components to be used.
Regarding Claim(s) 13, Mauger et al. teaches the limitations described above, yet fails to teach the first beam actuator further comprises a motor that is coupled to an eccentric drive so as to direct the first beam in an upward and downward direction, as well as in a forward and rearward direction. Pahlow et al. teaches the first beam actuator further comprises a motor (134) that is coupled to an eccentric drive (136, 135) so as to direct the first beam in an upward and downward direction, as well as in a forward and rearward direction. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a motor that is coupled to an eccentric drive to move the beams as taught by Pahlow et al.
Claims 6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger et al. in view of Nalbach as applied to claim 1 above, and further in view of Haley (USPN 5303811).
Regarding Claim(s) 6, Mauger et al. teaches the limitations described above, yet fails to teach a position adjusting assembly, structurally configured to engage a part on the conveyor so as to facilitate movement of the part relative to the conveyor. Haley teaches a position adjusting assembly (gate 48a) for spacing items at a predetermined interval (abstract). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a position adjusting assembly to space items at a predetermined interval.
Regarding Claim(s) 14, Mauger et al. teaches the limitations described above, yet fails to teach the position adjusting assembly further comprises a plurality of downwardly projecting fingers extending over at least one of the first conveyor, the second conveyor and between the first conveyor an the second conveyor, the projecting fingers having a proximal end and a distal end, the distal end positionable in the path of the part positioned on the conveyor, each of the projecting fingers being rotatable about a pivot axle that extends transverse to the first and second conveyors. Haley teaches downwardly projecting fingers (54, 56) extending over a first conveyor (50a), the fingers having a proximal end (end closest to shaft 30) and a distal end (54a, 56a), the distal end positionable in the path of the part positioned on the conveyor, each of the projecting fingers being rotatable about a pivot axle (30) that extends transverse to the first (50a) and second conveyors (50b). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of downwardly projecting fingers extending over at least one of the first conveyor, the second conveyor and between the first conveyor an the second conveyor, the projecting fingers having a proximal end and a distal end, the distal end positionable in the path of the part positioned on the conveyor, each of the projecting fingers being rotatable about a pivot axle that extends transverse to the first and second conveyors in order to space items at a predetermined interval.
Regarding Claim(s) 15,  Mauger et al. teaches the limitations described above, yet fails to teach the pivot axle is orthogonal to the first conveyor and the second conveyor. Haley teaches the pivot axle is orthogonal to the first conveyor and second conveyor (see Figure 2). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to make the pivot axle is orthogonal to the first conveyor and second conveyor so that the fingers move the same distance during pivoting.
Regarding Claim(s) 16, Mauger et al. teaches the limitations described above, yet fails to teach the downwardly projecting fingers extend across the first conveyor and the second conveyor. Haley teaches the fingers extends across the conveyors (see Figure 2). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to extend the fingers across the first conveyor and the second conveyor in order to contact items at desired locations. 
Claims 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger et al. in view of Nalbach as applied to claim 1 above, and further in view of Pahlow et al. (US Pub 20060070859 A1).
Regarding Claim(s) 6, Mauger et al. teaches the limitations described above, yet fails to teach a position adjusting assembly, structurally configured to engage a part on the conveyor so as to facilitate movement of the part relative to the conveyor. Wheeler et al. (USPN 2828917) teaches a position adjusting assembly (pin 50) configured to engage a part (33) on the conveyor (32) so as to facilitate movement of the part relative to the conveyor. The pins are elevated to block passage of boards [Col. 2:54-56]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a position adjusting assembly to engage a part to stop movement of the part relative to the conveyor.
Regarding Claim(s) 17, Mauger et al. teaches the limitations described above, yet fails to teach the position adjusting assembly further comprises a pin assembly including a pin member selectively extendable into a path of a part, and an actuator directing the pin member into and out of the path of the part. Wheeler et al. teaches a pin (50) selectively extendable into a path of a part, and an actuator (51,52) directing the pin member into and out of the path of the part. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide t selectively extendable into a path of a part, and an actuator directing the pin member into and out of the path of the part in order to stop movement of the part.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauger et al. in view of Nalbach and Pahlow et al.
Regarding Claim(s) 19, Mauger et al. teaches a conveyor assembly for conveying a part therealong, the conveyor assembly comprising: a frame (150); a first conveyor (112) attached to the frame, the first conveyor including a plurality of conveyor links (as described above) coupled together. Mauger fails to teach a pin extending from a plurality of the plurality of conveyor links; and a position adjusting assembly, structurally configured to engage a part on the conveyor so as to facilitate movement of the part relative to the conveyor. Nalbach (USPN 3722663) teaches pins (44, 46) extending from conveyor links (48,50, 52), the pins providing a pushing force on containers (30). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide pins extending from the links to provide a pushing force on the parts being conveyed. Pahlow et al. (US Pub 20060070859 A1) teaches a position adjusting assembly (elevator assembly 116) to alter the spacing between products [Para 59.], which would be engaging a product on a conveyor (20) so as to facilitate movement of the product relative to the conveyor. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a position adjusting assembly to adjust the spacing between parts.
Regarding Claim(s) 20, Mauger et al. teaches a method of adjusting the a part on a conveyor comprising the steps of: providing a first conveyor (112), the first conveyor including a plurality of conveyor links (as described above) coupled together and positioning a part on the first conveyor (Figure 5, "convey a product with a conveyor system") Mauger fails to teach a pin extending from a plurality of the plurality of conveyor links; the part being interfaceable with at least one pin of the pins extending from the plurality of the plurality of conveyor links; engaging the part with a position adjusting assembly; allowing the part to move relative to the at least one pin through engagement of the part with the position adjusting assembly; and unengaging the part from the position adjusting assembly. Nalbach (USPN 3722663) teaches pins (44, 46) extending from conveyor links (48,50, 52), the pins providing a pushing force on containers (30). Nalbach teaches a pin extending from a plurality of the plurality of conveyor links; the part being interfaceable with at least one pin of the pins extending from the plurality of the plurality of conveyor links. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide pins extending from the links to provide a pushing force on the parts being conveyed. Pahlow et al. (US Pub 20060070859 A1) teaches a position adjusting assembly (elevator assembly 116) to alter the spacing between products [Para 59.], which would be engaging a product on a conveyor (20) so as to facilitate movement of the product relative to the conveyor. Pahlow et al. teaches engaging the part with a position adjusting assembly; allowing the part to move relative to the first conveyor through engagement of the part with the position adjusting assembly; and unengaging the part from the position adjusting assembly.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a position adjusting assembly to adjust the spacing between parts. Since the part moves relative to the conveyor, and the pin is fixed to the conveyor, the part would move relative to the pin.

Allowable Subject Matter
Claims 10, 11, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim(s) 10, the prior art fails to anticipate or fairly suggest linear movement in an upward and downward direction, combined with the rest of the claim language.
Regarding Claim(s) 18, the prior art fails to anticipate or fairly suggest a biasing member, combined with the rest of the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/            Primary Examiner, Art Unit 3653